Citation Nr: 1754574	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  17-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA), which in pertinent part granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.

In an August 2017 statement, the Veteran indicated that he wished for VA to "pull my VA Form 9 from the appeal process" and reopen his claim due to new and material evidence in the form of a medical opinion provided by a private audiologist.  However, as the Board is able to grant the Veteran's claim on appeal based on this new evidence, and as reopening is not required in order for the Board to take this action, there is no need for the Veteran's form 9 to be withdrawn.  Given that the Veteran's appeal is being granted, there is no prejudice to the Veteran in the Board continuing to recognize the Form 9.  


FINDING OF FACT

The Veteran's current right ear hearing loss is reasonably shown to be related to acoustic trauma during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran is shown to have hearing loss by VA standards in his right ear as evidenced by the results of a November 2015 VA audiological evaluation.  38 C.F.R. § 3.385.  He is also shown to have experienced acoustic trauma during service through his service as a Field Artillery Batteryman.  In regard to a potential nexus between the acoustic trauma in service and the current right ear hearing loss, the November 2015 VA audiologist found that such a relationship was less likely than not.  However, in an opinion received in August 2017, a private audiologist found that such a relationship was at least as likely as not.  The Board affords each of these medical opinions essentially equal probative weight.  Thus, resolving any reasonable doubt in the Veteran's favor, a nexus between the Veteran's acoustic trauma in service and current right ear hearing loss is also established.  Accordingly, as all elements of the claim have been established, an award of service 

connection for right ear hearing loss is warranted.  38 C.F.R. §§ 3.103, 3.303, 3.385.       


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


